                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

UNITED STATES OF AMERICA,

                       Plaintiff,
                                                             Case No. 92-cr-0178-bhl-3
       v.


WALTER WILLIAMS,

                       Defendant.


         ORDER GRANTING MOTION FOR COMPASSIONATE RELEASE
______________________________________________________________________________

       Walter Williams, through counsel, asks the Court to reduce his sentence under the
“compassionate release” provisions in 18 U.S.C. §3582(c)(1)(A). (ECF No. 316.) Williams
argues he is entitled to release because he suffers from HIV, which he contends places him at high
risk of severe illness or death from COVID-19. (Id.) The government does not oppose defendant’s
motion. Because the Court is satisfied that Williams’ health situation is sufficiently serious, and
the time he has already served is a sufficient sentence, the Court will grant Williams’ request.

                                        BACKGROUND

       On March 30, 1993, after a jury convicted Williams of four drug distribution related
offenses, Judge Robert W. Warren sentenced the defendant to a total of 600 months imprisonment
and five years of supervised release. (ECF No. 316-2.) Williams is currently serving his prison
term at USP McCreary in Southern Kentucky. He is 56 years old and is not expected to be released
from prison until April 2037. Williams’ medical records show that he is infected with HIV, which
puts him at a higher risk of severe illness or death from COVID-19.
       On May 29, 2020, Williams requested compassionate release from the Bureau of Prisons
based on the pandemic and his personal health risks. The warden denied his request. On
November 16, 2020, Williams asked the Court to appoint him counsel to pursue a motion for
compassionate release. The Court referred Williams’ request to Federal Defender Services of
Wisconsin, Inc. Williams’ federal defender then filed a motion for compassionate release on



         Case 2:92-cr-00178-BHL Filed 03/26/21 Page 1 of 5 Document 327
February 2, 2021. The government filed a response on March 1, 2021 stating that it does not
oppose defendant’s motion for compassionate release.

                                           ANALYSIS

       Under 18 U.S.C. §3582(c)(1), a court is generally not allowed to modify a sentence of
imprisonment. One of the limited exceptions to this rule is for cases of “compassionate release”
under section 3582(c)(1)(A)(i). Before the First Step Act of 2018, a request for compassionate
release could only be made by the Bureau of Prisons (BOP). Now, however, a defendant can
request compassionate release by motion.
       The Court’s consideration of a compassionate release motion is a multi-step process. The
Court must first determine whether the defendant is eligible under the statute. To be eligible, a
defendant is required to show that he or she made a request for release to the prison warden and
has either (a) exhausted all administrative appeals or (b) waited 30 days from the warden’s receipt
of the request, whichever is earlier. See United States v. Sanford, 986 F.3d 779, 782 (7th Cir.
2021). If this “exhaustion” requirement is satisfied, the Court must then determine whether there
are “extraordinary and compelling reasons” warranting a reduction in the defendant’s sentence,
consistent with the sentencing factors set forth in 18 U.S.C. §3553(a).

A. Williams Has Shown He Is Eligible under the Statute for Compassionate Release.

       Williams has satisfied the statutory pre-motion requirements and is eligible to seek
compassionate release. The record shows he made a compassionate release request to the warden
on May 29, 2020 and that request was denied on June 19, 2020. (ECF No. 312.) Additionally,
Williams’ counsel filed a second compassionate release request with the warden that was denied
on December 11, 2020. Both his request and his counsel’s request were submitted and denied
more than 30 days before the motion for compassionate release was filed.        Thus, Williams has
satisfied this mandatory claim-processing rule. See Sanford, 986 F.3d at 782.




         Case 2:92-cr-00178-BHL Filed 03/26/21 Page 2 of 5 Document 327
B. Williams Has Shown Extraordinary and Compelling Reasons Sufficient to Warrant a
   Reduction in his Sentence Consistent with the Section 3553(a) Sentencing Factors.

           Williams argues his health concerns1 justify his compassionate release. Specifically, he
contends that his HIV diagnosis, which elevates his risk of severe illness or death during the global
COVID-19 pandemic, presents an extraordinary and compelling reason for his release. Williams’
argument that his health creates an extraordinary and compelling reason for his release is not novel,
and courts have reached differing views on whether his argument satisfies the extraordinary and
compelling standard under the statute during the COVID-19 pandemic. Compare United States v.
Young, No. 20-2651, 2021 WL 276126 (7th Cir. Jan. 27, 2021) (affirming district court’s denial
of compassionate release despite defendant’s serious kidney disease), with United States v. Cook,
No. 17-CR-77 (E.D. Wis. Aug 19, 2020) (granting compassionate release because of defendant’s
respiratory and other health issues), and United States v. Kuczora, No. 15-CR-214 (E.D. Wis. Dec.
30, 2020) (granting compassionate release because of defendant’s heart, lung, and other health
issues).     In Williams’ case, the warden at United States Penitentiary McCreary considered
Williams’ health concerns but explained that the BOP was taking extraordinary measures to
contain the spread of the virus and denied Williams’ request.
           Based on the record, the Court finds that Williams’ medical situation presents an
extraordinary and compelling circumstance given the COVID-19 pandemic. According to the
CDC website, there have been 10,959 confirmed prisoner cases and 62 deaths of prisoners in the
twenty-two correctional institutions in Kentucky. Confirmed COVID-19 Cases and Deaths in US
Correctional and Detention Facilities by State, CDC (Mar. 22, 2021), https://www.cdc.gov/covid-
data-tracker/#correctional-facilities. Additionally, Dr. Barbara Benjamin has reviewed Williams’
medical records and has concluded that because he is “chronically immunocompromised,” he is at
risk of a severe outcome if he were to become infected with COVID-19. (ECF No. 318.) This is
sufficient to establish extraordinary and compelling circumstances within the meaning of the
statute.
           In making this determination, the Court respects the warden’s prior denial of Williams’
pre-motion request and emphasizes it has no desire to intrude unnecessarily on the BOP’s
responsibility for running the prisons. The Court does not doubt that the BOP in general, and the

1
 Williams also argues “the unduly harsh nature of his 50-year sentence for a drug offense” provides a separate
extraordinary and compelling reason for relief. Because the Court finds his HIV diagnosis presents an extraordinary
and compelling reason for compassionate release, the Court need not analyze the defendant’s second reason.



            Case 2:92-cr-00178-BHL Filed 03/26/21 Page 3 of 5 Document 327
staff at USP McCreary specifically, are working to address and control the spread of COVID-19.
But, as other judges have recognized, the prison setting itself puts limits on what can be done.
Cook, slip op. at 4; Kuczora, slip op. at 5. As of March 22, 2021, seven inmates and fourteen staff
members at USP McCreary currently have COVID-19. COVID-19 Cases, Bureau of Prisons (Mar.
22, 2021), https://www.bop.gov/coronavirus. An additional 170 prisoners and 74 staff members
have previously tested positive and recovered from the disease. Id. One prisoner at USP McCreary
has died from the disease. Id.
       Williams argues, and the Court agrees, that a reduction in his sentence for the extraordinary
and compelling reasons related to his health can be accomplished consistent with the purposes of
sentencing.    The sentencing factors set forth in section 3553(a) include the nature and
circumstances of the offense and the history and character of the defendant, and then the need for
the sentence imposed by the court to reflect the seriousness of the offense, afford adequate
deterrence to criminal conduct, protect the public from further crimes of the defendant, and provide
rehabilitative opportunities.
       Williams has already served a substantial prison term. Although Williams was convicted
of serious drug trafficking crimes, twenty-eight years in prison is sufficient to comply with the
§3553(a) factors.    While Williams’ record includes multiple aggravating factors, including
multiple disciplinary violations while in prison, any aggravating factors have been sufficiently
accounted for in the years he has already served. Moreover, upon release, Williams will still be
subject to a five-year term of supervised release. This not insignificant period of supervised
release, along with the conditions of that supervision, will ensure the public is protected from
further crimes and provide Williams the ability to take advantage of available rehabilitative
opportunities. It is clear that a time-served sentence for Williams is sufficient and not greater than
necessary to achieve the goals embodied in the statutory factors.

                                          CONCLUSION

       In light of Williams’ health conditions and the continued threat posed to him by the current
pandemic, the Court finds that extraordinary and compelling reasons exist that justify a reduction
in his sentence. Because the sentencing policies described in section 3553(a) can be satisfied with
a time-served sentence, the Court GRANTS Williams’ motion for compassionate release, (ECF
No. 316), under section 3582(c) and orders that Williams’ term of imprisonment be reduced to



         Case 2:92-cr-00178-BHL Filed 03/26/21 Page 4 of 5 Document 327
time served. His term of supervised release will begin immediately upon his release. All other
conditions of his original sentence remain in full force and effect. This order is stayed for no more
than 30 days to allow time for U.S. Probation to finalize Williams’ release plan, make appropriate
travel arrangements, and to ensure his safe release. U.S. Probation shall notify the U.S. Marshal
upon approval of Williams’ release plan.

       Dated at Milwaukee, Wisconsin on March 26, 2021.

                                                       s/ Brett H. Ludwig
                                                       BRETT H. LUDWIG
                                                       United States District Judge




         Case 2:92-cr-00178-BHL Filed 03/26/21 Page 5 of 5 Document 327
